Case 1:19-mj-00620 Documfnii/ pean 05/31/19 in TXSD Page 1 of 1

States uistrit

United States District Court*6™

Southern District of Texas
David J. oradey, Clerk of Court

 

UNITED STATES OF AMERICA

V

Victor GARCIA-Flores CRIMINAL COMPLAINT
Mexico

A208 683 153 (EWA) CASE NUMBER B-19 (p20 MJ

|, the undersigned complainant being duly sworn, state the following is true and correct to the

 

best of my knowledge and belief. On or about May 30, 2019 , the defendant, an alien
who had previously been denied admission, excluded or removed knowingly and unlawfully
was present in the United States having been found in Cameron County, Texas, the

said defendant having not obtained the consent of the Attorney General or the Secretary of
the Department of Homeland Security to reapply for admission into the United States,

in violation of Title 8 United States Code, Section(s) 1326(a)

| further state that | am a Deportation Officer and that this complaint is based on the following
facts: The defendant was encountered by Immigration Officers conducting routine jail checks at
the Cameron County Jail on May 30, 2019. The defendant was subsequently arrested on May
30, 2019. The defendant is a citizen and national of Mexico who was previously deported,
excluded or removed from the United States on September 14, 2016. Record checks revealed
that the defendant has not applied for permission from the proper authorities to re-enter the
United States.

Defendant has $29.66 (/ Cy
>

Signature of Complain

Arnulfo Rodriguez Deportation Officer
Name and Title of Complainant

Sworn to before me and subscribed in my presence,

May 31, 2019 at Brownsville, Texas
Date City and State

——
Ronald G. Morgan U.S. Magistrate Judge Cub)

Name and Title of Judicial Officer / Signature of. Judicial Officer

 
